— Judgment unanimously reversed, on the law, and petition dismissed. Memorandum: Contrary to the court’s assumption, Matter of Coleman v Coombe (65 NY2d 777) does not require a Hearing Officer to call character witnesses to testify on an inmate’s behalf at disciplinary hearings.
In balancing the State’s considerable interest in the speedy resolution of disciplinary matters with the interest of the prisoner and in light of the questionable value of such evidence, we conclude that the additional burden of calling character witnesses should not be imposed upon prison officials, and that the Hearing Officer did not err by refusing to call petitioner’s counselor as a witness (see, Graham v Baugh*948man, 772 F2d 441, 445). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — art 78.) Present — Callahan, J. P., Denman, Boomer, Pine and Balio, JJ.